The Opinion of the Court was delivered by Treat, J.*  The County of Washington made application to the Circuit Court for a judgment against the collector for failing to pay over a portion of the county revenue collected by him. The proceeding resulted in a judgment in favor of the collector for costs. From that judgment, the county prosecuted an appeal, which the appellee now moves to dismiss. The motion must be sustained. The ordinary mode of removing cases into this Court is by writ of error. The forty seventh section of the eighty third chapter of the Revised Statutes declares that, “appeals from the Circuit Courts to the Supreme Court shall be allowed in all cases where the judgment or decree appealed from be final, and shall amount, exclusive of costs, to the sum of twenty dollars, or relate to a franchise or freehold.” This provision does not embrace the present case. The subject matter of the suit does not relate to a franchise or freehold, nor does the judgment below amount to twenty dollars. The remedy of the county is by a writ of error, and not by an appeal. Appeal dismissed.  Wilson, C. J. did not hear the motion, &c.